Citation Nr: 0714060	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  01-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
whose symptoms include headaches, fatigue, muscle pain, sleep 
disturbance and a menstrual disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974, 
from November 1978 to June 1981, and from December 1990 to 
May 1991.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) in the August 2005 
remand noted the claims folder contained a diagnosis of 
chronic fatigue syndrome.  The November 2002 rating decision 
had framed the issue as one of whether new and material 
evidence had been submitted.  The Board in the August 2005 
remand entitled the issue as one of service connection.  The 
Board explained in the introduction that the regulations 
providing service connection for undiagnosed illness in 
Persian Gulf War veterans had been revised to include chronic 
fatigue syndrome.  38 C.F.R. § 3.317 (a)(2)(B) (2006).  As 
instructed by the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") in Spencer v. Brown, 
4 Vet. App. 384 (1993) the Board considered it not a claim to 
reopen but a new claim under a liberalized regulation.  


FINDINGS OF FACT

1.  The veteran's symptoms do not meet the criteria for 
diagnosis of chronic fatigue syndrome.  The veteran's fatigue 
has been attributed to medications she has taken for pain and 
depression.  

2.  The veteran's headaches have been diagnosed as tension 
headaches which occur when her blood pressure is high.  

3.  The veteran's muscle and joint pain has been attributed 
by medical examiners to spurring of the cervical spine, 
arthritis and right cubital tunnel syndrome.  

4.  The veteran's complaints of sleep disturbance have been 
related to her service-connected post-traumatic stress 
disorder, working alternating shifts as a licensed practical 
nurse, and cervical pain.  

5.  The claims folder includes diagnoses of menorrhagia and 
uterine fibroids.  A hysterectomy was performed in July 2002.  


CONCLUSION OF LAW

The criteria for granting service connection for an 
undiagnosed illness whose symptoms include headaches, 
fatigue, muscle pain, sleep disturbance and a menstrual 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. § 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

In this instance, it is clear the appellant understands and 
has had a meaningful opportunity to present evidence and 
argument in support of her claim.  She was provided letters 
describing the requirements to establish service connection 
in April 2003, and January 2004.  She has through her 
testimony before a Decision Review Officer at the RO in 
January 2003 and her statements made it apparent that she 
understands the type of evidence necessary to support her 
claim.  The veteran's actual knowledge of what is needed to 
substantiate her claim, reflects a meaningful opportunity to 
participate in the adjudication process.  Consequently, 
because the appellant had actual knowledge of what was 
required to substantiate her claim, any notice error was 
nonprejudicial.  

The veteran's VA treatment records have been obtained.  A VA 
examination and opinion were requested and obtained in 
November 2005.  Likewise, the available service medical 
records from the veteran's Gulf War service has been 
obtained.  

In this case the pertinent question is whether the veteran's 
symptoms are attributable to a known diagnosis, as the VA 
records of treatment and examination reports indicate they 
are, any further efforts to assist the veteran with her claim 
would not benefit the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) include notice of the type 
of evidence necessary to establish a disability rating or 
effective date for any increase.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the preponderance of the evidence is against the veteran's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(d)(1,2) (2006).  

38 C.F.R. § 3.317 (2006) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability:

i) Became manifest, either during active service in 
the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006: and ii) By 
history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  

Factual Background and Analysis.  The issue in the case is 
limited to service connection for an undiagnosed illness, 
whose symptoms include headaches, fatigue, muscle pain, sleep 
disturbance, and a menstrual disorder.  38 C.F.R. § 3.317 
(2006).  As a threshold matter, the Board notes the veteran 
meets the criteria set out above to be considered a Persian 
Gulf War veteran.  Her service personnel records indicate she 
served in Southwest Asia during the Persian Gulf War.  

After reviewing the medical evidence the Board has determined 
that service connection based on an undiagnosed illness of a 
Persian Gulf War veteran as provided in 38 C.F.R. § 3.317 is 
not applicable to the veteran's claim.  The regulation 
prohibits a grant of service connection under Section 3.317 
when by history, physical examination, and laboratory tests 
the symptoms are attributed to a known clinical diagnosis.  

In November 2005, the examiner diagnosed chronic tension 
headaches.  He also noted that the headaches coincided with 
occasions when the veteran's blood pressure was high.  

Also in the November 2005 VA examination report the VA 
physician carefully analyzed the veteran's symptoms and 
compared them with the criteria for diagnosis of chronic 
fatigue syndrome and found that the criteria for that 
diagnosis did not exist.  The veteran's fatigue has variously 
been attributed to sleep disturbance, medications and pain.  

The claims folder includes diagnosis of cervical spurring 
which is the origin of the veteran's shoulder and neck pain.  
A cervical fusion was performed in September 2005.  In 
October 2002, VA records included notes that X-rays revealed 
osteoarthritis of the shoulder.  Also of record are diagnosis 
of right cubital tunnel syndrome by electromyography in 
November 1995.  

Significantly, the veteran complained of being woken up by 
pain in her arms.  July 2006 VA records noted that after the 
veteran began using a TENS unit to control her pain she was 
sleeping for five hours straight a night without waking.  The 
veteran's sleep disturbance was also listed as a symptom of 
her service connected PTSD and related to her night shift 
work as a licensed practical nurse.  

The menstrual disorders which resulted in a hysterectomy in 
2002 were related to fibroids.  Also noted was a history of 
hypokalemia in May 1999.  

As all her symptoms have been attributed to known clinical 
diagnoses, service connection as provided in 38 C.F.R. 
§ 3.317 is not warranted.   


ORDER

Service connection for an undiagnosed illness, whose symptoms 
include headaches, fatigue, muscle pain, sleep disturbance 
and a menstrual disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


